                          Case 3:15-cv-02281-WHA Document 244 Filed 12/31/18 Page 1 of 2



                  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                    Robert W. Stone (Bar No. 163513)
                  2 robertstone@quinnemanuel.com
                    Brian Cannon (Bar No. 193071)
                  3 briancannon@quinnemanuel.com
                    Andrea Pallios Roberts (Bar No. 228128)
                  4 andreaproberts@quinnemanuel.com
                    555 Twin Dolphin Drive, 5th Floor
                  5 Redwood Shores, California 94065-2139
                    Telephone:    (650) 801-5000
                  6 Facsimile:    (650) 801-5100

                  7 Attorneys for Plaintiff TOTAL RECALL
                    TECHNOLOGIES
                  8

                  9
                                                     UNITED STATES DISTRICT COURT
                10
                                    NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                11

                12
                         TOTAL RECALL TECHNOLOGIES,                     CASE NO. 15-CV-02281 WHA
                13
                                       Plaintiff,                       PLAINTIFF TOTAL RECALL
                14                                                      TECHNOLOGIES’ LIST OF
                              vs.                                       DISPOSITIVE MOTIONS
                15
                         PALMER LUCKEY and OCULUS VR, INC.,
                16
                                       Defendants.
                17

                18
                19            Pursuant to this Court’s Case Management Order After Remand (Dkt. 236), Plaintiff Total
                20 Recall Technologies states that it intends to file no motions for summary judgment and

                21 respectfully requests this case be scheduled for trial.

                22

                23

                24

                25

                26

                27

                28

                                                                                          Case No. 15-CV-02281 WHA
06533-00001/10611359.1                                   TOTAL RECALL TECHNOLOGIES’ LIST OF DISPOSITIVE MOTIONS;
                         Case 3:15-cv-02281-WHA Document 244 Filed 12/31/18 Page 2 of 2



                  1 DATED: December 31, 2018            QUINN EMANUEL URQUHART &
                                                        SULLIVAN, LLP
                  2

                  3

                  4                                       By       /s/ Robert W. Stone
                                                            Robert W. Stone
                  5                                         Brian Cannon
                                                            Andrea Pallios Roberts
                  6                                         Attorneys for Plaintiff TOTAL RECALL
                                                            TECHNOLOGIES
                  7

                  8

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

                                                             -2-                   Case No. 15-CV-02281 WHA
06533-00001/10611359.1                             TOTAL RECALL TECHNOLOGIES’ LIST OF DISPOSITIVE MOTIONS
